Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This office action is in response to the application filed on or reply to the remarks of  11/08/2020. The instant application has claims 1-20 pending. The system, method and medium for transmission request within the components of computer being validated. There a total of 20 claims.
Response to Arguments
Applicant's arguments filed 2/8/2021 have been fully considered but they are not persuasive. 
	The applicant argues the intercepting the request and augmenting the request with unique identifier is not taught by Williams nor Zhang.

Willaims discloses the request having state variables and ids which is later used in verification see 4.1 Reference monitor interface in Nexus & 4.3 System calls in Nexus. And Zhang discloses the intercepting of calls to verifying the firmware and BIOS code see 1) Network Interface Controller.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

---Claims 1, 3-14, 16-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The new claim amendments recites an augment the transmission request with unique identifiers, but the specifications does not support that feature. The closest and only mention in the disclosure is a tracking information being augmented in the request see Spec. Par. 0032.


---Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the 



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1, 14 and 19  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites intercepting and verifying the transmission request using an unique identifier and provide the transmission request to a second entity. The steps involved can be performed by an human receiving the transmission request and manually verifying the  unique identifier and providing it to second entity.

The limitation of intercepting the transmission request, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being 


This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform both the intercepting and verifying steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of intercepting and verifying the unique identifers) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 
	
	


	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 3-14 16-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Device Driver Safety Through a Reference Validation Mechanism to Williams in view of IOCheck: A Framework to Enhance Security of I/O Devices at Runtime to Zhang.

Regarding Claim  1, 14, 19,  Williams discloses A computer-implemented method of validating internal communication on a computer device, the method comprising: responsive to the interception, augmenting the data transmission request with a unique identifier to individually identify the data transmission request(2 Device I/O Model Par. 2, 32-bit device identifier on bus & 4.1 Refernece Monitor interface in Nexus, the RVM calls initialize the implicit state variables & 4.3 System call in Nexus, driver_init_pci(pci_ids[], & device) ) ; providing the data transmission request to the second entity( 2 Device I/O Model Par. 10, driver pass the commands to controllers); identifying a response to the data transmission request from the second entity to the first entity; and allowing access to the response, by the first entity, based, in part, on a validation of the response based on an association of the response to the unique identifier(3 Unpriviliged Driver Architecture, device is identified & 3.1 Security properties Par. 1, 3, drivers that are not trusted or RVM prevents drivers from performing invalid read and writes).  

But Williams does not discloses intercepting a data transmission request from a first entity of the computer device to communicate with a second entity of the computer 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify  Williams  invention of loading of trusted drivers in kernel space to include IO check of firmware for integrity and interconnection with two bridges in order to provide for malware detection as taught in Zhang see IV. Threat Model and Assumptions.

	
Regarding Claim  3, 16,  Williams discloses the method of claim 1, wherein the data transmission request represents a control command to a non-compute resource of the computer device (Abstract, mouse and disk).  

Regarding Claim  4., 17, Williams discloses the method of claim 3, wherein the non-compute resource of the computer device is at least one of a power supply, a fan, an environmental control component, or a sensor (Abstract, mouse and disk).  .  

Regarding Claim  5, 18, Williams discloses the method of claim 1, wherein the first entity is a process executing on a hardware processor of the computer device and the second 

Regarding Claim  6. Williams discloses the method of claim 5, wherein the process executing on the hardware processor is interfacing with the device component of the computer device using a device driver(Fig. 1 Device Driver).  

Regarding Claim  7. Williams discloses the method of claim 6, wherein the device driver executes at a highest privilege level of an operating system controlling the computer device(Fig. 1 Trusted/Kernel space).  

Regarding Claim  8, 20(part), Williams discloses the method of claim 1, further comprising: responsive to a failed validation of the response, preventing access of the first component to the response(3.1 Security Properties Par. 6, RVM prevents the escalate execution priority).  

Regarding Claim  9, 20(part),  Williams discloses the method of claim 8, further comprising: terminating a process associated with processing the response (3.1 Security Properties Par. 7, RVM prevents the suspected devices and harmful drivers).  

Regarding Claim  10. Williams discloses the method of claim 8, further comprising: disabling a component of the computer device associated with providing the 

Regarding Claim  11. Williams discloses the method of claim 8, further comprising: generating an alert to provide an indication of the failed validation(3.1 Security Properties Par. 8, RVM prevents the incorrect access to device).  

Regarding Claim  12. Williams discloses the method of claim 1, wherein the unique identifier comprises a uniquely generated tag associated with a request/response pair( 2 Device I/O Model Par. 4, the device identifiers for each device and memory pair) .  

Regarding Claim  13. Williams discloses the method of claim 12, wherein at least a portion of the information in the request and the response is secured by the tag associated with the request/response pair to elide encryption of that portion of the information (2 Device I/O Model Par. 4-7, the device identifiers for each device and memory pair).


	Conclusion	

The Examiner notes that communication through email is permitted only after authorization with submission of PTO/SB/439 form. Please file this form in EFS or thorough central fax before proceeding to communicate via email with the examiner. The submission of the PTO/SB/439 form via email will NOT be accepted.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Pub 2016/0105491 to Rottler, which discloses the non-aware device and aware device communicating for establishing an link.

US Patent Pub 2014/0051432 to Gupta, which discloses an analyzer module for detecting unprivileged access by mobile device.

US Patent Pub 2007/0226795 to Conti, which discloses secure environment for mobile device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Venkat Perungavoor whose telephone number is (571)272-7213.  The examiner can normally be reached on 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/VENKAT PERUNGAVOOR/Primary Examiner, Art Unit 2492                                                                                                                                                                                                        Email: venkatanarayan.perungavoor@uspto.gov